ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_02_FR.txt. 469

OPINION INDIVIDUELLE DE M. LE JUGE RANJEVA

Engagement des Parties de se conformer à la décision de la Cour —
Déclaration diplomatique confirmative du consentement juridictionnel préa-

lable — Notion de droit qui prévalait à l’époque — Pacta non servanda
sunt — Règles de droit intertemporel — Notion de «nations» non « civili-
sées» — Unilatéralisme, droit international, droit national — Blocs de compé-

tence de droit international et de droit colonial.

1. Je souscris aux dispositifs et motifs du présent jugement qui, je le
souhaite, apporte un réglement définitif au différend qui oppose les deux
Parties. Je me félicite de engagement que les présidents du Cameroun et
du Nigéria ont pris devant le Secrétaire général des Nations Unies,
le 5 septembre dernier, d’assurer l'exécution de la décision que rendra la
Cour (United Nations News Centre, 12 septembre 2002). Une fois encore,
les Etats africains ont tenu a réaffirmer leur foi dans le droit et le régle-
ment judiciaire de leurs litiges. Sur le plan juridique, il convient d’appré-
cier l’intérêt de cet engagement à l’aune de la base consensuelle de com-
pétence de la Cour. Le consentement juridictionnel préalable est le
fondement de engagement des parties à accepter sans réserve une déci-
sion que la Cour est appelée à rendre sur le plan contentieux. En l’absence
ou non d’un engagement diplomatique particulier, les parties litigantes
sont liées dès l’expression de leur consentement et le rejet des exceptions
relatives à la recevabilité ou à la compétence. Le jugement s'impose sans
aucune autre condition particulière ou supplémentaire. Dès lors, la décia-
ration du 5 septembre 2002 n’est qu’un acte diplomatique confirmatif de
l'engagement juridique antérieur qu'est le consentement juridictionnel
préalable.

2. L'objet de la présente opinion porte sur l'interprétation que je sou-
haite donner au concept de «droit qui prévalait à l’époque» (par. 209).
Pour comprendre la portée de cette notion, il convient de se référer à la
Décision arbitrale du Président de la République française entre la
Grande-Bretagne et le Portugal relative à la baie de Delagoa, en date
du 24 juillet 1875 (H. La Fontaine, Pasicrisie internationale 1794-1900: his-
toire documentaire des arbitrages internationaux), au texte de l’article 38
du Statut de la Cour et au silence de l'arrêt sur la qualification des accords
passés par les chefs du Vieux-Calabar avec le représentant du Vieux-Ca-
labar. La notion de «nation civilisée» constituait la condition d'éligibilité
au statut juridique de sujet international. Sans reconnaissance formelle de
souveraineté de la part des nations civilisées, les sociétés indigènes tradi-
tionnelles, africaines en particulier, n’avaient pas la qualité de sujet de
droit international, même si leur territoire n’était pas nécessairement une

170
470 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. RANJEVA)

res nullus ainsi que l’a relevé lavis sur le Sahara occidental
(C1.J. Recueil 1975, p. 12). Mais le refus du caractère international de
ces accords justifie-t-il pour autant la référence au simple concept géné-
rique de «droit qui prévalait à l’époque» lorsqu'il s’agit de décrire sur le
plan strictement juridique les situations territoriales de l’époque colo-
niale? Le problème réside dans le fait de savoir si, en l’espèce, les règles
du droit intertemporel sont suffisantes pour comprendre et justifier la dis-
parition de la présence internationale dans cette ancienne entité des chefs
du Vieux-Calabar.

3. L'application à la lettre des principes du droit intertemporel aboutit
à une conclusion surprenante qui pourrait être formulée dans la maxime
suivante: «dans les relations conventionnelles avec les chefs indigènes,
pacta non servanda sunt». Il est en effet difficile de justifier l’idée selon
laquelle la collectivité protégée puisse consentir à être dépossédée de sa
personnalité juridique ou de son territoire sans recourir à la mystification
juridique. Dans un cadre contractuel civil, une mesure unilatérale de dis-
solution d’une personnalité reconnue par la voie conventionnelle s’ana-
lyse comme une violation des obligations du contrat et des sanctions
s'imposent. L’absence de conditions de validité des traités internationaux
est-elle pour autant de nature 4 accepter des conséquences aussi surpre-
nantes? Le rappel du caractére inégalitaire et négateur inhérent a la pra-
tique coloniale vis-a-vis des indigénes et des colonies reléve actuellement
ces injustices et en méme temps une reconnaissance d’un fait historique.
La destruction de la personnalité internationale est acquise par un acte de
force: la debellatio ou dans le cadre d’un accord entre égaux. Mais affir-
mer le caractére consenti d’une disparition de la personnalité internatio-
nale est a la limite du dol. L’application des régles du droit intertemporel
n’est pas de nature à justifier des conclusions aussi contraires aux normes
fondamentales, même au nom de la nature spécifique des relations entre-
tenues avec les chefs indigènes.

Il est difficile pour la Cour internationale de Justice d’accepter qu’au
nom du droit intertemporel la maxime pacta sunt servanda soit dévoyée.
La jurisprudence de la Cour ne doit pas pouvoir être interprétée comme
favorisant éventuellement une atteinte au principe de la sainteté des
accords. Sur le plan de l’analyse des relations de cohérence entre les
normes et les principes en droit international, on ne saurait placer sur le
même rang la maxime pacta sunt servanda et les règles du droit intertem-
porel qui n’ont qu’une fonction auxiliaire d’interprétation de la règle
principale pacta sunt servanda. Une interprétation de nature à porter
atteinte à cette règle fondamentale n’est pas pertinente. Les règles du
droit intertemporel visent d’abord à renforcer la sécurité juridique des
relations internationales. Le caractère obligatoire des conventions inter-
nationales résulte non pas de l'application mécanique ou formelle
d’un principe mais de la nature des engagements librement souscrits qui
expriment le consentement des Etats à être liés. Seul l’avènement des

4

normes du jus cogens est de nature à justifier la remise en cause du

171
471 FRONTIÈRE TERRESTRE ET MARITIME (OP. IND, RANJEVA)

consensualisme. Le cadre juridique offre dans ces conditions un appareil
d’analyse du consentement et de la volonté des Etats, mais ne saurait se
substituer à cette volonté.

4. L'application, dans le présent cas d'espèce, de la règle du droit inter-
temporel pose le problème de l’acceptation, dans l’arrêt, de la pratique de
la puissance protectrice qui a procédé à la liquidation de l’entité Vieux-
Calabar. Une distinction s'impose entre la justification et l’acceptation
d’une situation juridique. En effet, les situations que le droit étudie ont
pour origine soit un acte juridique, c’est-à-dire une manifestation de
volontés destinée à produire des effets de droit, soit un fait juridique,
c’est-à-dire un phénomène, une situation qui se produit en dehors de tout
consentement des Etats concernés et qui engendre des effets de droit. Il
en résulte que les actes de la puissance coloniale ont représenté des faits
juridiques autour desquels se sont articulés et développés des régimes de
droits territoriaux et de droits personnels des populations. Cette analyse
est confirmée par la jurisprudence du Différend frontalier (Burkina Fasol
République du Mali) (C.IJ. Recueil 1986, p. 554). La Chambre a fait
directement application du droit colonial français non en tant que droit
colonial mais en qualité de source de référence normative applicable indé-
pendamment de tout jugement ou de toute référence aux règles du droit
intertemporel qui aurait pu légitimer le droit colonial.

5. La critique de l’«unilatéralisme» des puissances coloniales réservant
un sort de «chiffon de papier» aux accords conclus avec les responsables
indigènes n’est pas un fait nouveau. On citera la thèse de M. Nazif sou-
tenue à l’Université de Batavia en 1928 sur la disparition du Royaume de
Madagascar en droit international { De val van het Rijk Merina — La
chute du Royaume de Mérina). On rappellera également la thèse soute-
nue par les plénipotentiaires malgaches en 1895 lorsqu'ils ont opposé à la
France le caractère détachable de l’indépendance du Royaume par rap-
port à la capacité de remboursement de l’emprunt contracté, cause offi-
cielle de l'envoi du corps expéditionnaire. En sens inverse, le principe de
la tabula rasa a été invoqué pour refuser la succession d'Etats aux traités
conclus par la monarchie. Ce précédent a été rappelé lors de l'annexion
de la Tchécoslovaquie par le ITI° Reich.

6. Pour ces raisons, il aurait été préférable de parler de droit inter-
national pour évoquer le droit des rapports entre les puissances euro-
péennes ou avec des souverains reconnus par les puissances européennes
et de droit ou de fait colonial selon les cas lorsque est envisagé le rapport
entre les puissances européennes et les chefs indigènes. Cette distinction
ou classification permet de mieux appréhender le cadre juridique de la
colonisation.

(Signé) Raymond RANJEVA.

172
